Clifford F. Brown, J.,
concurring. I concur in the sound analysis and just result reached by the majority opinion as far as it goes. However, I believe the majority opinion does not go far enough because it should also declare R.C. 2305.11(B) unconstitutional as applied to adults as well as to minors. Furthermore, I concur in Parts II, III, IV, and V of Justice Douglas’ concurring opinion.
Part II of the concurring opinion of Justice Douglas presents the same accurate reading of Schwan v. Riverside Methodist Hospital (1983), 6 Ohio St. 3d 300, that I have previously expounded in my dissent in Opalko v. *282Marymount Hospital, Inc. (1984), 9 Ohio St. 3d 63, 65-66 (Clifford F. Brown, J., dissenting). My dissent in Opalko, supra, at 66 through 68, further discussed the impact of the open court provision, Section 16, Article I of the Ohio Constitution,10 on R.C. 2305.11(B) as applied to minors. Parts III and IV of Justice Douglas’ concurrence represent a logical extension of that provision to adults as well as minors within the contemplation of R.C. 2305.11(B). Therefore, I endorse Parts III and IV of Justice Douglas’ concurrence.11
I feel compelled to add, however, that I believe that the due course of law provision of the Ohio Constitution12 is not completely separate from the open court provision of Section 16, Article I. A statute which violates the open court provision of Section 16, Article I of the Ohio Constitution is also in violation per se of the due course of law provision of Section 1, Article I of the Ohio Constitution.
Finally, I add that although declaring R.C. 2305.11(B) unconstitutional as violative of the Ohio Constitution is sufficient to eliminate it from Ohio jurisprudence, a further reason for this result is that R.C. 2305.11(B) is violative of the Due Process and Equal Protection Clauses of the United States Constitution as well.
Section 1 of the Fourteenth Amendment to the United States Constitution reads in pertinent part:
“* * * No state shall * * * deprive any person of life, liberty, or prop*283erty, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”
There is no question that the legislature may legislate. While carrying out this function, however, the legislature cannot contravene the Constitution. This court should not be a party to the closing of the courtroom door before a plaintiff is even able to discover that he has good cause for judicial redress. The United States Supreme Court has said of statutes of limitations that “[i]t may be properly conceded that all statutes of limitation must proceed on the idea that the party has full opportunity afforded him to try his right in the courts. A statute could not bar the existing rights of claimants without affording this opportunity; if it should attempt to do so, it would not be a statute of limitations, but an unlawful attempt to extinguish rights arbitrarily, whatever might be the purport of its provisions. * * *” Wilson v. Iseminger (1902), 185 U.S. 55, 62. (Emphasis added.)
R.C. 2305.11(B) severs the existing rights of both adults and minors injured by the negligent acts of those in the health-care profession without affording these individuals the opportunity to try these rights in the courts. Clearly, R.C. 2305.11(B) arbitrarily extinguishes these rights within the contemplation of Wilson v. Iseminger, supra. Thus, R.C. 2305.11(B) unconstitutionally deprives individuals of their rights under the Due Process Clause of the Fourteenth Amendment to the United States Constitution.
The equal protection provision of the United States Constitution requires that, absent the existence of a suspect classification, a statutory classification may be set aside only if that classification rests on grounds not rationally related to the achievement of the state’s objective. San Antonio Indep. School Dish v. Rodriguez (1973), 411 U.S. 1, 33-34. This court has previously established the purpose of the legislation which enacted R.C. 2305.11(B). This legislation was an emergency measure “[n]ecessary for the immediate preservation of the public peace, health, and safety. The reason for such necessity * * * [lay] in the fact that immediate action * * * [was] necessary to insure a continuance of health care delivery to the citizens of Ohio.” Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115, 120 [11 O.O.3d 290].
If R.C. 2305.11(B) fails to further this legislative objective, then R.C. 2305.11(B) fails to be rationally related to the legislative purposes, and does not survive equal protection analysis.
The basis of the statute is the assumption that since it prevents injured patients from recovering for the negligent acts of the health-care providers which caused those injuries, insurance companies will not pay as much to injured victims. Medical malpractice insurance rates will then either decrease or at least not unreasonably increase. Thus, there will be no incentive for health-care providers to relocate to lower insurance-rate areas or to seek work elsewhere. R.C. 2305.11(B) does not enhance the availability of medical services. Research has revealed no authorities *284which contend that due to the high cost of malpractice insurance, it is no longer profitable to be a health-care provider. See Keeton v. Mansfield Obstetrics & Gynecology Assoc., Inc. (Mar. 5, 1981), N.D. Ohio No. C80-1573A, unreported. Nor is there any evidence that the medical profession has at any time been in danger of extinction. Thus, I find no rational connection between R.C. 2305.11(B) and the purposes for which it was enacted. Therefore, R.C. 2305.11(B) fails to pass constitutional muster as it violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.13
I hasten to add that this analysis in no way involves weighing the wisdom of the legislative enactment — although the lack of wisdom of a statute which shifts the risk of practicing medicine from a health-care provider to the health-care recipient who is required to subsidize the provider’s costs in spite of the fact that he is the party least able to bear such costs is self-evident.
In light of the foregoing, I believe that R.C. 2305.11(B) should be held unconstitutional as to all the citizens of Ohio.

 Section 16, Article I of the Ohio Constitution referred to as the “open court” provision reads in pertinent part:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.”


 Other jurisdictions have construed their relevant “open court” provisions to forbid a similar type of absolute bar as is found in R.C. 2305.11(B). See, e.g., Strahler v. St. Luke’s Hosp. (Mo. en banc 1986), 706 S.W. 2d 7 (applied to minors); Barrio v. San Manuel Division Hosp. (1984), 143 Ariz. 101, 692 P. 2d 280 (applied to minors); Neagle v. Nelson (Tex. 1985), 685 S.W. 2d 11, 12 (“[t]he open courts provision of our Constitution protects a citizen, such as * * * [the adult plaintiff], from legislative acts that abridge his right to sue before he has a reasonable opportunity to discover the wrong and bring suit.”); Nelson v. Krusen (Tex. 1984), 678 S.W. 2d 918, 921 (“* * * the legislature has no power to make a remedy by due course of law contingent on an impossible condition.”).
Jurisdictions have also held statutes of repose in other tort areas to be unconstitutional under the relevant state constitutional open courts provisions. See, e.g., Berry v. Beach Aircraft Corp. (Utah 1985), 717 P. 2d 670 (products liability); Daugaard v. Baltic Co-Op Bldg. Supply Assn. (S.D. 1984), 349 N.W. 2d 419 (products liability); Jackson v. Mannesmann Demag Corp. (Ala. 1983), 435 So. 2d 725; and Overland Constr. Co. v. Sirmons (Fla. 1979), 369 So. 2d 522 (improvements to realty).


 The due course of law provision is found at Section 1, Article I of the Ohio Constitution and reads “[a]ll men are, by nature, free and independent, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing, and protecting property, and seeking and obtaining happiness and safety.”


 Several jurisdictions have analyzed the problem of the overlap of statutes of repose and the accrual of a cause of action upon the discovery of the injury with respect to the equal protection provisions of state and United States Constitutions both in the area of medical malpractice and in other tort areas, most notably negligent improvements to real property. Numerous jurisdictions have held that the statutes of repose violate the equal protection and other provisions of the relevant Constitutions. See, e.g., Austin v. Litvak (Colo. 1984), 682 P. 2d 41 (three-year statute of repose violates equal protection mandate); Shessel v. Stroup (1984), 253 Ga. 56, 316 S.E. 2d 155 (medical malpractice); Kenyon v. Hammer (1984), 142 Ariz. 69, 688 P. 2d 961; McClanahan v. American Gilsonite Co. (D. Colo. 1980), 494 F. Supp. 1334 (construction claims); Overland Constr. Co. v. Sirmons (Fla. 1979), 369 So. 2d 572; Skinner v. Anderson (1967), 38 111. 2d 455, 231 N.E. 2d 588; Kallas Millwork Corp. v. Square D Co. (1975), 66 Wis. 2d 382, 225 N.W. 2d 454.